DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 6-9, 11-21, 23, 26-29 and 31-40 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a method for determining whether a user has fallen using a mobile device.  Each independent claim identifies the uniquely distinct features: “receiving, by a mobile device, motion data from one or more sensors, worn by a user, over a time period; determine, by the mobile device, an impact experienced by the user based on the motion data and impact occurred during the time period; determining, by the mobile device, one or more of characteristics of the user comprising at least one of an age of the user, a gender of the user, or a vascular health of the user; determining, by the mobile device, a fall risk for the user based on at least one of the age of the user, the gender of the user, or the vascular health of the user; determining, by the mobile device based on the motion data, the one or more characteristics of the user, and the determined fall risk, a likelihood that the user requires assistance subsequent to the impact; and generating a notification that a user has fallen based on the motion and impact data”.  The closes prior art, Gregg (US 10,147,296) and Narashimhan et al. (US 2013/0120147) disclose conventional fall detection systems, either singularly or in combination, fail to anticipate the above limitations obvious.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN NGOC PHAM whose telephone number is (571)272-2967. The examiner can normally be reached M - F (7 AM - 3:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 







/TOAN N PHAM/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        11/29/21